Securities Act Registration No. 333-171360 Investment Company Act Registration No. 811-22509 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 26 ý and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 27 ý (Check appropriate box or boxes.) LoCorr Investment Trust (Exact Name of Registrant as Specified in Charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: 952.767.2920 CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, Ohio 43215 It is proposed that this filing will become effective: ý Immediately upon filing pursuant to paragraph (b) oOn (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oOn (date) pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oOn (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Columbus, State of Ohio, on the 11th day of May, 2016. LoCorr Investment Trust By:/s/ JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the 11th day of May, 2016. Signature Title(s) Jon C. Essen* Trustee, Treasurer and Principal Financial Officer Kevin M. Kinzie* Trustee, President and Principal Executive Officer Mark A. Thompson* Trustee Ronald A. Tschetter* Trustee James W. Morton* Trustee *By:/s/ JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
